Citation Nr: 0929746	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-09 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
medial meniscectomy, right knee, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for degenerative joint 
disease, right knee, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for degenerative joint 
disease, left knee, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1936 to 
November 1944.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2006 rating 
decision, by the Cleveland, Ohio, Regional Office (RO), which 
denied the claims for increased ratings for residuals of 
medial meniscectomy of the right knee, degenerative joint 
disease of the right knee, degenerative joint disease of the 
left knee, and bilateral pes planus.  The Veteran perfected a 
timely appeal to that decision.  Subsequent to the issuance 
of the decision, jurisdiction of the claims file was 
transferred to the RO in Portland, Oregon.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  

The issue of entitlement to an increased rating for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Residuals of medial meniscectomy of the right knee are 
manifested by no more than mild instability or subluxation.  

2.  Degenerative joint disease of the right knee is 
manifested by painful motion and limitation of flexion to 70 
degrees.  

3.  Degenerative joint disease of the left knee is manifested 
by painful motion and limitation of flexion to 95 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of medial meniscectomy, right knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5257 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5260 (2008).  

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5260 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

Additionally, the U.S. Court of Appeals for the Federal 
Circuit previously held that any error in VCAA notice should 
be presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court held that the burden of proving harmful error 
must rest with the party raising the issue, that the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and that determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the RO issued a letter dated in September 2005, 
prior to the adverse rating decision in February 2006.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Although no longer required, the 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The September 2005 communication did not apprise the Veteran 
as to how VA determines disability ratings or effective 
dates.  However, such information was provided in a 
subsequent letter dated in March 2006.  That notice was fully 
compliant and was followed by a readjudication of the claim 
in April 2007.  Accordingly, the timing deficiency is found 
to have been cured.

The Board acknowledges that the September 2005 pre-
adjudicatory notice did not meet the requirements under 
Vazquez-Flores.  However, in the March 2006 letter, the 
Veteran was informed that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  The March 2006 letter also indicated 
that, in determining a disability rating, the RO considered 
evidence regarding nature and symptoms of the condition, 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  Additionally, the 
April 2007 statement of the case contained the provisions of 
38 C.F.R. § 3.321 and 4.1, which reference impairment in 
earning capacity as a rating consideration.  Thus, from such 
correspondence, a reasonable person would understand what 
evidence was necessary to substantiate the claims.  Thus, the 
essential fairness of the adjudication has not been affected 
by any notice deficiency here.  Moreover, the Veteran has not 
contended to have been prejudiced in this regard.  

For the foregoing reasons, the Board finds that no additional 
development is required with respect to the duty to notify.

Regarding VA's duty to assist the Veteran, it appears that 
all obtainable evidence relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Moreover, the Veteran has been afforded an examination in 
October 2005 on the service-connected issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such 
examination was conducted by a medical doctor.  The report 
reflects that the examiner solicited symptoms from the 
Veteran, examined the Veteran, and provided a diagnosis 
consistent with the record.  Therefore, this examination is 
adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to increased ratings for 
residuals of medial meniscus of the right knee, degenerative 
joint disease of the right knee, and degenerative joint 
disease of the left knee, given that he has been provided all 
the criteria necessary for establishing higher ratings, and 
considering that the Veteran is represented by a highly 
qualified Veterans service organization, the Board finds that 
there has been essential fairness.  

II.  Factual background.

The Veteran's written claim for an increased rating for his 
bilateral knee disorders was received in September 2005.  At 
that time, as now, he was assigned a 10 percent rating for 
each of the four disabilities currently on appeal.  Submitted 
in support of the claims were VA progress notes from June 
2004 through August 2005.  These records show intermittent 
complaints of bilateral knee pain.  

The Veteran was afforded a VA examination in October 2005.  
At that time, he stated that he used a rolling walker as a 
device for assistance with walking and standing, and general 
mobility.  He complained of severe instability and swelling 
in his right knee.  He denied locking of the knee.  He also 
complained of pain in his knees, right worse than left; he 
described the severity of the pain as 6 to 7 on a good day 
and 8 to 9 on a bad day.  He complained of lateral joint line 
pain in his right knee specifically.  The Veteran indicated 
that he was unable to stand for more than 2 minutes, and 
could not walk for more than 20 feet.  He could only sit for 
about 5 minutes before he had pain, particularly in his right 
knee.  It was noted that the Veteran was a candidate for a 
total knee arthroplasty due to his age.  

On objective examination, it was noted that the Veteran 
ambulated with a limp on his right leg with difficulty, and 
had a slow shuffling gait using a rolling walker.  He wore a 
size 12 shoe.  Examination of the right knee showed a 7-cm 
scar on the right medial joint line from prior surgery, which 
was nontender, well-healed and non-indurated.  Range of 
motion of the knees was from 0 degrees to 100 degrees on the 
right and 0 degrees to 110 degrees on the left, limited by 
his complaint of pain and stiffness.  McMurray's test was 
negative bilaterally, but he complained of pain in the medial 
and lateral joint line, lateral worse than the medial side.  
He had some mild medial joint line tenderness and pain on the 
left knee.  Lachman's, negative anterior and posterior drawer 
tests were all negative bilaterally.  Review of the previous 
x-rays showed severe osteoarthritis of the right knee and 
mild to moderate on the left knee.  The assessment was status 
post right medial meniscectomy with instability, severe 
degenerative joint disease of the right knee, and moderate 
degenerative joint disease of the left knee.  The examiner 
stated that he would expect an additional loss of motion due 
to pain in the right knee of 20 to 30 degrees with repetitive 
use and flare-ups; he would expect an additional loss of 
motion in his left knee of 10 to 15 degrees due to pain with 
repetitive use and flare-ups.  The examiner further indicated 
that he would expect no further loss of motion in the knees 
due to weakness, fatigue, or lack of endurance.  




III.  Legal analysis-Increased rating.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
Veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board 
has concluded that the bilateral knee disabilities have not 
significantly changed and that uniform evaluations are 
warranted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board also notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.   

A.  Residuals of medial meniscectomy, right knee.

The RO has assigned a 10 percent evaluation for residuals of 
medial meniscectomy of the right knee under diagnostic code 
5257.  This code contemplates only instability or 
subluxation.  Under Diagnostic Code 5257, a 10 percent 
evaluation is warranted where impairment of the knee involves 
slight subluxation or lateral instability.  A 20 percent 
evaluation is warranted where the impairment is moderate, and 
a 30 percent evaluation will be assigned where the impairment 
is severe.  

After careful review of the evidentiary record, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted under the diagnostic code for instability of the 
knee.  The Board acknowledges that the Veteran underwent a 
surgical procedure on the right knee after service in 1973.  
While he has complained of the right knee "giving out" and 
causing him to fall on several occasions, the clinical 
findings show that the right knee is currently stable.  

A higher evaluation is not warranted under Diagnostic Code 
5257, as there is no probative evidence that the Veteran's 
right knee instability is more than mild.  On VA examination 
in October 2005, McMurray's and Lachman's tests were 
negative.  Anterior and posterior drawer tests were also 
negative.  No lateral instability was noted.  No other 
competent evidence of record during the rating period on 
appeal objectively reveals an unstable right knee.

In light of the clinical findings, as noted in pertinent part 
above, the Board concludes that the most probative evidence 
establishes that the Veteran does not have more than slight 
instability.  

The Board finds that the Veteran is competent to report that 
he has instability.  However, the Board also concludes that 
the examination reports prepared by skilled examiners are 
more probative than the Veteran's generally unsupported lay 
statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In sum, the Veteran's report of frequent giving 
way (instability) on a daily basis has not been reproduced by 
a medical professional.  It is again noted that he is 
competent to report such manifestations; however the Board 
must balance all evidence of record.  In this case, we find 
the repeated clinical findings to be more probative.  The 
more probative evidence establishes that the Veteran's 
disability does not approximate moderate instability or 
subluxation.  Thus, an evaluation in excess of 10 percent is 
not warranted under Diagnostic Code 5257.  

The Board has also considered entitlement to an increased 
evaluation based on other rating criteria.  However, the 
Board has determined that DC 5256, for ankylosis of the knee, 
and 5262, for impairment of the tibia and fibula, do not 
apply as there is no evidence of these conditions in medical 
records.  To the extent that there is a scar, such is 
nondisabling and not entitled to a separate evaluation.  

For all of the foregoing reasons, a rating in excess of 10 
percent for residuals of medial meniscectomy is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

B.  Degenerative arthritis, right and left knee.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted. 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2008).  

In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.  

The Veteran's right and left knee disorders have been 
evaluated pursuant to the diagnostic code pertaining to 
traumatic arthritis, and 10 percent ratings have been 
assigned for each knee.  



(i) Right knee.

The Veteran has been assigned a 10 percent evaluation for 
limitation of flexion of the knees.  The 10 percent 
evaluation contemplates the presence of periarticular 
pathology productive of painful motion.  It is also 
consistent with limitation of flexion to 45 degrees.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of limitation of flexion to 30 degrees.  
38 C.F.R. § 4.59, Diagnostic Code 5260; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Separate evaluations may be assigned 
if there is limitation of extension, subluxation or 
instability.  38 C.F.R. § 4.59, Diagnostic Code 5257.  

Having reviewed the record, the Board concludes that the 
Veteran's right knee disability is no more than 10 percent 
disabling.  Such an evaluation contemplates periarticular 
pathology productive of painful motion and/or flexion limited 
to 45 degrees.  The Board notes that the evidence does not 
show such limitation.  However, at his October 2005 VA 
examination, the Veteran reported a great deal of pain in the 
right knee; the examiner noted that the Veteran had pain with 
range of motion.  

In order to warrant a higher evaluation for limitation of 
flexion, the evidence must demonstrate flexion limited 30 
degrees or the functional equivalent of limitation of flexion 
to 30 degrees due to such factors as painful motion, less 
movement than normal, weakened movement, excess fatigability, 
or incoordination.  

During the October 2005 VA examination, the Veteran 
complained of pain, swelling, and stiffness.  On examination, 
extension was full and flexion was to 100 degrees.  There was 
stiffness and pain on motion of the right knee, especially 
after repetitive use.  In fact, the examiner did note that he 
would expect an additional loss of motion due to pain in the 
right knee of 20 to 30 degrees with repetitive use and flare-
ups.  Nonetheless, neither the objective nor subjective 
evidence establishes the functional equivalent of limitation 
of flexion to 30 degrees.  Even when the examiner estimated 
more of a decrease in motion due to functional impairment, 
such decrease was only 30 degrees.  Thus, his remaining 
functional ability remained far greater than 30 degrees.  
Whether the Board accepts the Veteran's statements or the 
more objective findings of the examiners, the result is the 
same.  That is to say, the Veteran retains functional use 
greater than 30 degrees of flexion.  In sum, the evidence 
simply does not support a rating in excess of 10 percent for 
degenerative arthritis, right knee.  

The Board notes that a separate evaluation for limitation of 
extension of the right knee is not warranted, as the evidence 
demonstrates that the Veteran has no such limitation.  

(ii) Left knee.

With regard to the evaluation of the Veteran's left knee 
disability, the Board notes that he can fully extend his left 
knee to zero degrees and flex to 110 degrees.  The Veteran 
has periarticular pathology productive of painful flexion.  
Extension has been repeatedly reported as full, to zero 
degrees.  Consequently, the Board notes that a separate 
evaluation for limitation of extension of the left knee is 
not warranted.  

Even when the examiner estimated additional functional 
impairment, such impairment was an additional 10 to 15 
degrees.  The Board accepts that flexion is functionally 
limited to 95 degrees.  However, such finding warrants no 
more than a 10 percent evaluation.  Neither the objective nor 
subjective evidence suggests that flexion is functionally 
limited to 30 degrees.  

As discussed above, 38 C.F.R. § 4.59 provides that actually 
painful, unstable or malaligned joints, are entitled to at 
least the minimum compensable rating for the joint.  The 
Veteran is in receipt of this and entitled to no more at this 
time.  As such, the Board concludes that the RO appropriately 
evaluated the Veteran's knee disabilities as 10 percent 
disabling pursuant to the criteria for arthritis.  

Furthermore, the Board also notes that there is no competent 
evidence of limitation of extension in either knee.  
Extension has consistently been reported to 0 degrees without 
pain.  While it was noted that repetitive use produced 
additional limitation of pain, there is no evidence of 
additional limitation of motion or the functional equivalent 
of extension limited to 5 degrees due to any other symptoms 
such as fatigability, weakness, or lack of endurance.  See 
DeLuca; 38 C.F.R. § 4.59, Diagnostic Code 5261.  Therefore, a 
separate evaluation for limitation of extension is not 
warranted.  

The Veteran is competent to report his symptoms.  See Layno 
v. Brown, 6 Vet. App. 435 (1994).  To the extent that he has 
asserted his service-connected knee disabilities warrant more 
than a 10 percent evaluation, the Board finds that the 
medical examinations and opinions do not establish that the 
Veteran has any more than slight functional impairment of the 
left knee.  

The Board also acknowledges the provisions of VA General 
Counsel opinion 23-97 (VAOPGCPREC 23-97). That opinion 
provides that a claimant who has arthritis and instability of 
the knee may, in some circumstances, be rated separately 
under Diagnostic Codes 5003 and 5257. See also VAOPGCPREC 9-
98.

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate. Although the Veteran is 
service-connected for arthritis affecting the left knee, the 
objective evidence of record fails to demonstrate any 
instability.  As noted previously, McMurray's test was 
negative, as was Lachman's test, anterior drawer sign, and 
posterior drawer sign.  Accordingly, there is no basis for 
assignment of a separate rating based on instability pursuant 
to VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
knee disabilities on appeal, but the medical evidence 
reflects that those manifestations are not present in this 
case. Additionally, the diagnostic criteria adequately 
describes the severity and symptomatology of the Veteran's 
disorder. Moreover, the evidence does not demonstrate other 
related factors. The Veteran has not required frequent 
hospitalization due to service-connected disorders.  
Moreover, marked interference with employment has not been 
shown. In the absence of any additional factors, the RO's 
failure to consider or to refer this issue for consideration 
of an extraschedular rating was not prejudicial.

In summary, the Board finds that the degree of symptomatology 
experienced in the Veteran's knees is already contemplated by 
the evaluations presently assigned for each knee, and that 
the preponderance of the evidence is against granting higher 
disability ratings.  The benefit sought on appeal is 
accordingly denied.  


ORDER

A rating in excess of 10 percent for residuals of medial 
meniscectomy of the right knee is denied.  

A rating in excess of 10 percent for degenerative joint 
disease, right knee, is denied.  

A rating in excess of 10 percent for degenerative joint 
disease, left knee, is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

After examining the record, the Board concludes that further 
assistance is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran is seeking an increased disability rating for his 
service-connected bilateral pes planus.  

The Veteran's bilateral pes planus is currently rated as 10 
percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5276 (2008).  To warrant a higher 30 percent rating, there 
must be evidence of severe pes planus with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  Id.  

On examination in October 2005, the Veteran complained of 
pain on a daily basis in his feet.  Examination of the feet 
showed bilateral pes planus with hallux valgus, worse on the 
right than on the left, approximately 10 degrees on the left 
and 15 degrees on the right.  There was bunion formation.  
There was no excessive callus formation or other deformities 
of the feet.  There were new orthotics in his shoes on the 
day of the examination.  The assessment was bilateral pes 
planus.  The examiner stated that he would expect ambulation 
limitations due to pain in his bilateral feet due to fatigue 
and lack of endurance.  He would expect difficulty with 
standing, walking on flat surfaces and uneven ground.  

In his informal hearing presentation, dated in July 2009, the 
service representative argued that the examination performed 
in October 2005 was inadequate because the examiner did not 
order any x-ray study of the feet or any other radiographic 
studies in order to measure the degree of deformity of the 
feet.  The examiner argues that the information establishes a 
moderate to severe deformity of the feet.  However, it is 
unclear from the results of that examination whether the 
Veteran, in fact, suffers from "marked deformity", especially 
given the fact that the other findings include normal tendo 
Achilles position, no callus formation, and "no other 
evidence of abnormal weight bearing."  Thus, the Board finds 
that another examination is necessary to provide such 
specific information.  

The VCAA also requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (d).  Moreover, governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991); 38 
C.F.R. § 3.326 (2008).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected bilateral pes planus since 
October 2005.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain a copy of all treatment records 
referred to by the Veteran, and which 
have not already been associated with the 
claims folder.  Any and all VA treatment 
records not already on file must be 
obtained regardless of whether in fact 
the Veteran responds to the foregoing 
request.  

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
bilateral pes planus.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on 
the severity of the  Veteran's service-
connected bilateral pes planus.  

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  In particular, he should 
indicate whether the Veteran has severe 
bilateral flatfoot with objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, and characteristic 
callosities.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should also 
be noted, as should any additional 
disability due to these factors.  Any 
opinions expressed by the examiner should 
be accompanied by a clear rationale, and 
a discussion of the facts and medical 
principles involved, if necessary.  

3.  Thereafter, the RO should review the 
record and readjudicate the claim for 
entitlement to a rating in excess of 10 
percent for bilateral pes planus (to 
include consideration of Diagnostic Code 
5276 to 5279 and 5284).  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  Thereafter, the Veteran and 
her representative should be given the 
opportunity to respond.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  The purposes of this REMAND are to 
further develop the record and to accord the Veteran due 
process of law.  By this REMAND, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
Veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


